Order modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: We agree with the determination of the Special Term that the notices of tax sales of real estate provided for in section 151 of the Tax Law must be published in the two newspapers “ designated for the publication of the concurrent resolutions” in accordance with the provisions of subdivision 1 of section 214 of the County Law. The order of the Special Term must, however, be modified by deleting therefrom the third ordering paragraph which is a mandatory direction to the Board of Supervisors. An order in the nature of mandamus must run to the officer or body specifically charged with duty by law. Section 151 of the Tax Law imposes the legal duty of causing publication upon the county treasurer, not upon the Board of Supervisors. All concur. (Appeal from an order of Steuben Special Term directing the Board of Supervisors to reaudit the claim of petitioner and to pay it, and directing the Board of Supervisors to publish tax sale notices and redemption notices in petitioner’s newspaper as long as it is the duly designated newspaper.)
Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.